         CASE 0:18-cv-01776-JRT-HB Doc. 342 Filed 07/02/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

                                  STATUS CONFERENCE


  IN RE PORK ANTITRUST LITIGATION                           COURT MINUTES – CIVIL
                                                             BEFORE: Hildy Bowbeer
  This Document Relates To: All Actions                       U.S. Magistrate Judge

                                                     Case No.:          18-cv-1776 (JRT/HB)
                                                     Date:              July 2, 2019
                                                     Court Reporter:    Tim Willette
                                                     Courthouse:        Saint Paul
                                                     Courtroom:         Devitt Courtroom
                                                     Time:              2:11–3:28 p.m.


APPEARANCES (in person or by telephone):

For Plaintiffs: Brian Clark, Stephanie Chen, Joseph Bourne, Shawn Raiter, Brittany Resch,
Clifford Pearson, Simeon Morbey, Blaine Finley, Shana Scarlett

For Defendants: Justin Bernick, William Monts, Christina Briesacher, Virginia McCalmont,
Craig Coleman, Emily Chow, Isaac Hall, Britt Miller, Jaime Stilson, Robert Entwisle, Peter
Schwingler, Brian Robison, John Cotter, Megan Scheiderer, Gene Summerlin, David Graham,
Tiffany Rohrbaugh, Donald Heeman, Jessica Nelson, Sami Rashid, Stephen Neuwirth

Also Present: James Anderson, Theodore Bell for Winn-Dixie Stores, Inc. and Bi-Lo Holdings

PROCEEDINGS:

The Court and counsel discussed the matters described in the parties’ Joint Status Report [Doc.
Nos. 341] and updated the Court on the progress made since the last case management
conference. The parties are continuing to meet and confer on various issues pertaining to
discovery, including lists of document custodians and non-custodian sources, and responses and
objections to requests for production of documents. In addition to continuing those discussions,
the Court directed counsel to meet and confer on the following matters:

   1) Setting a deadline or deadlines by which the parties’ meet and confer efforts on pending
      discovery disputes must be completed and agreement reached or impasse declared.
   2) Of those discovery disputes, which could be meaningfully presented to the Court for
      adjudication before a ruling is issued on Defendants’ motions to dismiss (and by when),
      and which should be reserved until after that ruling is issued.
   3) Setting deadlines for discovery and other tasks that will be triggered when the ruling is
      issued on Defendants’ motions to dismiss.
          CASE 0:18-cv-01776-JRT-HB Doc. 342 Filed 07/02/19 Page 2 of 2



The Court ordered the parties to provide a joint update letter on the results of their discussions of
the enumerated items on or before July 25, 2019.

In addition, the Court directed counsel to meet and confer on whether a further search
methodology order should be entered (beyond the provisions already contained in the existing
ESI Protocol [Doc. No. 292 at Section V(C)] and if so, what subjects and level of detail should
be addressed in such an order. Counsel must update the Court on those discussions at the next
case management conference.

Finally, the Court will provide available dates and times for the next conference during the
period from August 19 – September 20, 2019. The parties must meet and confer and contact the
Court with an agreed date and time as soon as possible, but no later than July 10, 2019.


                                                                      s/Brian Bender
                                                                      Judicial Law Clerk




                                                  2
